UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6910


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM BERRY COLEMAN, a/k/a William Barry Coleman,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00093-RLV-1)


Submitted:   March 24, 2010                 Decided:   April 8, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Berry Coleman, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William   Berry    Coleman       appeals    the   district   court’s

order    denying   relief     on   his   18    U.S.C.    § 3582(c)(2)     (2006)

motion.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Coleman, No. 3:01-cr-00093-

RLV-1 (W.D.N.C. April 24, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                         2